DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to for improper language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	
Claim Objections
The claims are objected to because of the following informalities:
Independent claims should being with “A” or ”An” and the claims depending therefrom should begin with “The”.
The claims are also objected to as the form of claims is improper.   Where a claim sets forth a plurality of elements or steps, as in the instant claims, each element or step should be separated by a line indentation.  See MPEP 608.01(m) and 37 CFR 1.75(i).
Appropriate correction is required.
	

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the turnover device”, “digital image”, "it" and “its”.  There is improper antecedent basis for these limitations in the claim.  In particular, Examiner notes that the claim defines multiple types of digital images, but references a generic “digital image” throughout the claim.
Further, the language “when all of parcels remaining on the platform are parcels that are out of format, for responding by controlling the discharge conveyor so as to discharge the parcels into the reject container” (claim 2) is non-sensical and thus indefinite.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hillerich, Jr. et al. (“Hillerich”)(US 2018/0345324) in view of Bradski et al. (“Bradski”)(US 9,333,649) and Wicks et al. (“Wicks”)(US 2019/0344974).

Hillerich (fig. 1-11) teaches equipment for automatically feeding parcels to a sorting conveyor comprising 
(re: certain elements of claim 1)  a platform (near 32A) for temporarily storing a pile of parcels arranged loosely (fig. 5A; para. 46),
a first vision system (402) designed to form a digital image of the loose pile of parcels while the pile is stationary on the platform,
 a processor unit (410) having setting data for responding to the digital image by identifying a parcel for singulating that presents a grip face that is not covered by another parcel, and by supplying indicative data about the three-dimensional position, the orientation in three dimensions, and the dimensions of the grip face (fig. 5, 7, 8; para. 46-55 teaching use of three-dimensional data to identify any “obstructions” and whether robot 40a with suction element 50a can grip object for singulation),
 a pneumatic gripper head of a robotic arm that is controlled on the basis of said data so as to take hold of the parcel for singulating by the grip face (Id.), 
said data processor unit having setting data for responding to this digital image by controlling the robotic arm either to place the parcel on the sorting conveyor in response to sorting information being identified or else to place the parcel in a reject container in response to sorting data not being identified (fig. 5D showing reject chutes near 35a, 36a; para. 56 teaching placement of parcels on reject chutes that are determined as “unconveyable”, wherein reject container is inherent),
(re: claim 2)  wherein the platform includes a parcel discharge conveyor for discharging to the reject container (Id.), and
 wherein the processor unit has settings for responding to the digital image of the pile of parcels by identifying parcels that are out of format (Id.).

Hillerich as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) a second vision system arranged on the robotic arm and designed to form a digital image of the grip face of the parcel for singulating on the platform,
 a parcel positioning device designed to turn a parcel over through 180° relative to an orientation of the parcel of the platform comprising
 	-a parcel receiver support mounted to pivot through 180°; and
 	-a parcel discharge support facing the receiver support, said receiver support having a plurality of suction cups designed to hold the parcel against the receiver support while being pivoted through 180°;
said data processor unit placing the parcel on the positioning device in response to sorting data not being identified, in that the second vision system is designed to take a digital image of the grip face of the parcel turned over through 180° on the positioning device.

Wicks, however, teaches that it is well-known to integrate a parcel positioning element with a sortation system to re-orient an object when a label/identifier cannot be detected on a first surface/orientation (fig. 1, 2; para. 38-48 teaching receiver support 104 with suction elements that pivots from 0 to 360 to allow re-positioning of object onto a facing support table, wherein controller and vision system 115 are configured to take digital image of re-oriented item and manipulate item accordingly).
Bradski further teaches that it is well-known to integrate a vision system into a robotic pick-up arm to optimize pick and place movements of said arm during object manipulation (fig. 1A, 2 showing vision system 106 mounted on robotic pick-up arm near 102, 104; fig. 5 and col. 2-10 teaching that vision system is integrated into robotic arm for determining optimal gripping surface for suction gripper, wherein 3D reconstruction and analysis of object and environment is performed).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hillerich for the reasons set forth above.




Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 8, 2022